Citation Nr: 1615625	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

The Veteran testified at a videoconference hearing in March 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran's claim was previously before the Board in January 2013, September 2013, and July 2014.  Most recently, in November 2015, the Board remanded this matter for further development.  The record indicates that the AOJ substantially complied with requested development and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran has hemorrhoids of a mild or moderate nature, which flare up approximately one to two times per month with burning pain and some bleeding that lasts for approximately 3 days.

2. The Veteran's hemorrhoids have not been manifested by large or thrombotic, irreducible hemorrhoids; or, persistent bleeding with secondary anemia or fissures.






CONCLUSION OF LAW

The criteria for a compensable initial rating for internal and external hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Separate ratings assigned for separate periods of time, or "staged" ratings, may be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the evidence indicates that the Veteran's condition does not significantly change and a uniform rating is warranted throughout the appeal period. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In September 2005, the Veteran filed a claim for service connection for hemorrhoids.  He noted that, during his active service, he initially was treated with medication, but he ultimately underwent surgery to remove them.  While this reduced his symptoms at the time, he indicated that his hemorrhoids were re-activated by heavy lifting of equipment, sitting on hard surfaces, and constipation.

The Veteran was granted service connection for hemorrhoids, and the condition was assigned an initial noncompensable rating.  The Veteran initiated an appeal of this noncompensable rating and stated that "one can see with the naked eye that the hemorrhoids are large."  He argued that the VA examiner did not use any "objective" form of measurement in their evaluation and that the rating official did not take into account his entire medical history in making the determination to assign a noncompensable rating.

The Veteran has argued that a compensable rating is warranted due to the functional limitations that have resulted from his hemorrhoids.  He has stated that his condition significantly reduces the amount and quality of work that he can perform and he has a 25 pound weight lifting restriction due to his hemorrhoids.  He also noted that protruding from internal hemorrhoids often makes sitting and standing, very uncomfortable. 

The Veteran's internal and external hemorrhoids have been rated under Diagnostic Code 7336.  Diagnostic Code 7336 provides that assignment of a 0 percent, or noncompensable rating, is warranted for "mild or moderate" external or internal hemorrhoids.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

After a review of all of the evidence of record, the Board finds that the Veteran's hemorrhoid disability more closely reflects the criteria for a noncompensable rating; therefore, the claim for a compensable rating for this condition must be denied.   

The evidence indicates that the Veteran was provided three separate examinations regarding his service-connected hemorrhoids.  Each evaluation indicated that the Veteran's condition at most reflected "moderate" hemorrhoidal symptoms, which do not warrant a compensable rating under the rating schedule.   

In August 2006, the Veteran reported symptoms of hemorrhoids and a general medical examination of the anus and rectal wall indicated "normal" hemorrhoids.  In July 2012, the examiner noted that the Veteran had previously undergone surgery for thrombosed hemorrhoids, and that the condition has persisted despite the procedure.  The examiner diagnosed the Veteran with "mild or moderate" internal or external hemorrhoids.  The Veteran was given a complete blood count blood, but anemia due to his hemorrhoids was not reported and a fecal occult blood test was negative.  Finally, in August 2014, the Veteran was noted to have a long history of hemorrhoids, including current problems with flare-ups approximately 1-2 times per month.  The symptoms of his flare-ups included: burning pain and bleeding that would last approximately 3 days.  The examiner noted that the Veteran treated his condition with Sitz baths, ice and a topical preparation.  He also was noted to use fiber supplements and fish oil.  The examiner noted that the rectal/anal area demonstrated "small or moderate" external hemorrhoids and the symptoms of the overall condition were described as "mild or moderate."  The examiner indicated that the condition did impact the Veteran's ability to work as the Veteran had missed several days of work in the last year due to painful hemorrhoids.

In addition to these examinations, the Board notes that it reviewed the Veteran's service medical records, VA medical records, and the available records from Texas Department of Criminal Justice, for a historical perspective, regarding the Veteran's hemorrhoidal condition.  While the Veteran's hemorrhoids were noted to require the use of a suppository for a period of 10 days in April 2002 and was noted to have an unknown number of internal hemorrhoids in September 2005, the Veteran's condition was not noted to cause hemorrhoids that did not respond to conventional treatment or hemorrhoids that caused excessive redundant tissue.  

Conversely, the Veteran reported during his 2014 examination that conventional treatment such as topical preparation and fiber supplements have been beneficial to his condition.  Further, multiple evaluations during the appeal period have not noted the presence of hemorrhoids.  Particularly, a Correctional Managed Care examination in April 2008 provided "normal" findings of the Veteran's rectal/genitourinary system and did not report a current problem with hemorrhoids. 

Based upon the evidence of record, the Board finds that the Veteran's hemorrhoid condition more closely reflects the criteria described by the noncompensable rating criteria of "mild to moderate" hemorrhoid symptoms.  Throughout the appeal period, the only competent evidence of large or thrombotic, irreducible hemorrhoids is provided by the Veteran's statement that he has "large" hemorrhoids that "one can see with the naked eye."  While the Veteran is competent to report on that of which he or she has personal knowledge, the Board finds that the Veteran's opinion is outweighed by the combined observations of the VA examiners throughout the appeal period.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Each examiner has viewed the Veteran's condition and provided an opinion that the Veteran's condition is manifested by "mild or moderate" hemorrhoids.  While none of these examiners provided a physical description of the length or measurement of the Veteran's hemorrhoids, the Board finds their medical background and experience with these types of conditions to be of greater probative value than the otherwise unsupported assertion by the Veteran that his hemorrhoids are "large".  Further, in addition to whether the hemorrhoids are "large" or thrombotic, is whether they are irreducible or are present with excessive tissue that evidences frequent recurrences.  Here, the opinions provided by the VA examiners are supported by the Veteran's treatment records during the appeal period, both VA and private.  These records do not show treatment for hemorrhoids that were irreducible, resulted in excessive redundant tissue, or provided evidence of frequent recurrences.

While the Board notes that the Veteran's condition previously required surgical treatment during his period of military service, the evidence does not indicate that the Veteran's symptoms have been of similar severity during the appeal period.  While the Veteran's entire history is to be considered when making a disability determination, the level of disability during the appeal period is the primary concern to the Veteran's claim for an increased rating.  See Schafrath v. Derwinski; see also Francisco v. Brown. 

In light of the above, the Board finds that a preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings criteria for hemorrhoids are inadequate.  The rating criteria for hemorrhoids specifically contemplate the Veteran's levels of disability and symptomatology.  While the Veteran has reported symptoms of hemorrhoids that are painful and that can cause discomfort while sitting on hard surfaces or standing for extended periods of time, the Board finds that while pain is not explicitly addressed in the rating criteria applicable to hemorrhoids, these symptoms are inherent symptoms of the condition being described in the rating criteria.  A hemorrhoid is defined as "prolapse of an anal cushion, resulting in bleeding and painful swelling in the anal canal."  Dorland's Illustrated Medical Dictionary, 853 (31st ed. 2007).  As the very definition of a "hemorrhoid" encompasses symptoms such as pain, burning, and swelling, the Board finds that simply experiencing these symptoms itself does not require referral for an extraschedular evaluation.  

Moreover, even if such symptoms were not considered contemplated by the rating schedule, the Board finds that missing "several" days from work over the course of a year does not rise to the level of "marked" interference with employment, and the evidence does not indicate that Veteran has required frequent periods of hospitalization for the condition.  Accordingly, as neither the first or second criteria of Thun have been met, the Board finds that referral for extra-schedular consideration is not warranted. 

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not indicate that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in October 2005 and May 2006 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  To the extent that any outstanding treatment records from the Texas Department of Criminal Justice, particularly records between 2008 and 2012, have not been obtained, it is noted that the Board remanded the Veteran's claim in November 2015 in an attempt to obtain any relevant outstanding records from the Texas Department of Criminal Justice; however, the Veteran did not respond to a November 2015 request for a current authorization to obtain these records.  As the evidence does not otherwise indicate that these records held by a state facility are available to VA, the Board finds that VA's duty to assist has been satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."). 

The Veteran was also provided with VA examinations, which were conducted by competent medical professionals.  These evaluations, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide a detailed evaluation of the Veteran's condition that is sufficient for rating purposes.  The examinations include pertinent clinical findings and discuss the impacts on the Veteran's employment and daily life.  Accordingly, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Board member who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


